DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19 and 20 of U.S. Patent No. 11,131,584. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-20, all of the limitations of claims 1-20 can be found in in the combination of claims 16, 19, and 20. Specifically, claim 20 teaches the filter associated with the optical sensor, claim 19 teaches having an emitter, claim 16 teaches the optical waveguides, collimators as required by the instant application claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Casstevens et al. US Patent No. 7,709,821.
Regarding claims 1, 9, and 15, Casstevens a sensor device (Figures 1, 2, and 12B), comprising: 
a first optical waveguide to guide first light from a first location (as seen in Figure 2 IF1-4 teach a plurality of waveguides at different locations to guide light from the sample; col 4, lines 1-15); 
a second optical waveguide to guide second light from a second location (as seen in Figure 2 IF1-4 teach a plurality of waveguides at different locations to guide light from the sample; col 4, lines 1-15); 
a first collimator to collimate the first light received via the first optical waveguide (as seen in Figure 12b collimator CL is placed after the optical fiber from spectrograph 22. Spectrograph 22 is shown in Figure 2 that each location IF1-4 goes to spectrographs 22A-22D which are pasted to detectors 26; col 9, lines 34-67); 
a second collimator to collimate the second light received via the second optical waveguide (as seen in Figure 12b collimator CL is placed after the optical fiber from spectrograph 22. Spectrograph 22 is shown in Figure 2 that each location IF1-4 goes to spectrographs 22A-22D which are pasted to detectors 26; col 9, lines 34-67); 
a sensor (Figures 2 and 12b; detectors 26); and 
one or more filters between the sensor and one or more of the first collimator or the second collimator (Figure 12b filter F; col 9, lines 45-560 “use on or more wavelength selective filters between the output fibers and the detector to remove unwanted wavelengths to potentially improved signal to noise in the measurements”).
Regarding claim 2 and 16, further comprising: an emitter to generate the first light and the second light (Figure 1 and 6A; col 3, lines 62-66).
Regarding claim 3 and 17, wherein a first displacement between a location associated with the emitter and the first location is longer than a second displacement between the location associated with the emitter and the second location (Figure 2, L1-L5 are different distances along flow cell 18).
Regarding claim 4 and 11, wherein the first optical waveguide guides the first light via a longer horizontal displacement than the second optical waveguide guides the second light (Figure 2, L1-L5 are different distances along flow cell 18).
Regarding claim 5 and 18, wherein the sensor device includes only a single sensor, and wherein the sensor is the single sensor (Figure 12C detector 26).
Regarding claim 6, 14, and 19, wherein the sensor device includes only a single emitter (col 3, line 61 “one or more lasers” includes one laser).
Regarding claim 7, wherein the first optical waveguide is a first light pipe, and wherein the second optical waveguide is a second light pipe (Figure 2 using optical fibers; col 4, lines 5-7; optical fibers are light pipes. Dryer et al. US Pub. No. 2012/0012691 “the lightpipe is formed from optical fibers” paragraph 18).
Regarding claim 8 and 20, wherein the one or more filters comprise: a first filter between the sensor and the first collimator, and a second filter between the sensor and the second collimator (Figure 12B).
Regarding claim 10, wherein the one or more optical waveguides include one or more of an optical pickup, a light pipe, or an optical fiber ((Figure 2 using optical fibers; col 4, lines 5-7;).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casstevens as applied to claim 9 above.
Regarding claim 12, Casstevens does not directly teach further comprising: one or more emitters to emit the light at different wavelengths.
However, Casstevens is directed to fluorescent measurements (abstract) and measuring the fluorescence emitted (claim 1). Casstevens also teaches using multiple fluorescent dyes and that fluorescent dyes can be excited by different wavelengths of light (Background of the invention). Casstevens even states “It is a common desire for flow cytometer practitioners to use several fluorescent labels at the same time. Rather than attempting to fit all these dyes along the electromagnetic spectrum without excessive emission overlap, a common technique is to use multiple light sources spatially separated along the stream of flowing cells. In this manner dyes that have the same emission spectra, but different excitation spectra can be used to label the cells and the signals can be more easily distinguished.” Col 2, lines 9-17.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have one or more emitters to emit the light at different wavelengths for the purposes of using multiple fluorophores excited by different wavelengths for better resolution.
Regarding claim 13, Casstevens does not directly disclose further comprising: one or more emitters configured to be activated at different times or in a particular pattern.
However, Casstevens is directed to fluorescent measurements (abstract) and measuring the fluorescence emitted (claim 1). Casstevens also teaches using multiple fluorescent dyes and that fluorescent dyes can be excited by different wavelengths of light (Background of the invention). Casstevens even states “It is a common desire for flow cytometer practitioners to use several fluorescent labels at the same time. Rather than attempting to fit all these dyes along the electromagnetic spectrum without excessive emission overlap, a common technique is to use multiple light sources spatially separated along the stream of flowing cells. In this manner dyes that have the same emission spectra, but different excitation spectra can be used to label the cells and the signals can be more easily distinguished.” Col 2, lines 9-17.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have one or more emitters configured to be activated at different times or in a particular pattern for the purposes of exciting fluorophores as different times along different locations of the flow cell allowing for better separation and distinguishing between different fluorophores.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yan et al. Us Pub. No. 2018/0024040.
Regarding claim 9, Yan teaches a device (Figure 3), comprising:
One or more optical waveguides to guide light (102);
One or more collimators to collimate the light received by the one or more optical waveguides (302; paragraph 62);
One or more sensors (318; paragraph 65); and 
One or more filters between the sensor and the one or more collimators (D1-D16; paragraph 69; “dichroic filters”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877